Citation Nr: 0419670	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to August 2, 2000, for 
the grant of a total disability rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU).



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran's DD form 214 shows active military service from 
October 1981 to November 1986 and 3 years of prior active 
service.  A subsequent DD Form 214 shows active military 
service from April 7, 1987 to May 12, 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (Denver 
RO) in Jackson, Mississippi.  At present, the veteran's case 
is before the Board for appellate adjudication.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  An October 2002 Board decision granted the veteran a 40 
percent increased rating for hypertension effective October 
2, 1997, and a 60 percent increased rating for hypertension 
effective August 2, 2000.

3.  On November 6, 2002, the veteran filed a claim of 
entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU).

4.  The veteran's service-connected disabilities included 
hypertension, rated as 40 percent disabling effective October 
2, 1997 and as 60 percent disabling effective August 2, 2000; 
hypertensive cardiovascular disease, rated as 30 percent 
disabling effective August 2, 2000; and left shoulder 
disability, rated as 20 percent disabling effective May 1987.  
The veteran's combined disability evaluation was 50 percent 
effective October 2, 1997, and 80 percent August 2, 2000.

5.  A February 2003 rating decision granted the veteran TDIU 
effective August 2, 2000 based on the October 2002 Board 
decision, which allowed the veteran to meet the percentage 
requirements under 38 C.F.R. § 4.16(a).

6.  The veteran's service-connected disabilities did not 
preclude him from obtaining or retaining substantially 
gainful employment in keeping with his education and 
occupational experience, as required under 38 C.F.R. 
§ 4.16(b), prior to August 2, 2000.

7.  It is factually ascertainable that the veteran met the 
requirements for TDIU as of August 2, 2000, but not before, 
and he filed his claim for TDIU on November 6, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to August 2, 2000 
for the grant of TDIU have not been met.  38 U.S.C.A. §§ 
5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
effective date prior to August 2, 2000, for the grant of TDIU 
via the February 2003 rating decision and the June 2003 
statement of the case.  In addition, via a February 2003 RO 
letter, and the June 2003 supplemental statement of the case, 
the veteran was provided with specific information concerning 
changes in the law and regulations per the VCAA.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
No additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim has been 
identified, and thus, the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Finally, in Pelegrini v. Principi,  17 Vet. App. 412 (2003), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Upon 
review of the claims folder, the Board notes that the veteran 
was supplied with a letter explaining the VCAA on February 
20, 2003, before the rating decision granting TDIU was issued 
on February 25, 2003.  In this regard, VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  Cf. 
Huston v. Principi, 17 Vet. App. 195, 202 (2003); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001).  Here, in a 
February 2003 letter, the RO provided the veteran with VCAA 
notice with regard to his TDIU claim, bringing the present 
claim within the purview of VAOPGCPREC 8-2003.

In this case, an October 2002 Board decision granted the 
veteran a 40 percent increased rating for hypertension 
effective October 2, 1997, and a 60 percent increased rating 
for hypertension effective August 2, 2000.  Subsequently, on 
November 6, 2002, the veteran filed a claim of entitlement a 
TDIU.  As a result, a February 2003 rating decision granted 
the veteran TDIU effective August 2, 2000 based on the 
October 2002 Board decision, which allowed the veteran to 
meet the percentage requirements under 38 C.F.R. § 4.16(a).

At present, the veteran contends that he is entitled to an 
effective date prior to August 2, 2000, for the grant of TDIU 
under 38 C.F.R. § 4.16(b) due to his inability to work, and 
the fact that he was last employed in October 1997.  In 
support of his claim, the veteran submitted documents from 
the U.S. Postal Service dated April 1992 which indicate that, 
upon medical examination, the veteran had a history of 
problems due to a left shoulder injury, including 
dislocation, which limited his range of motion with pain, and 
limited his ability to perform his duties as a city carrier 
requiring to carry a mail bag on the shoulders weighing up to 
35 pounds.

With respect to the applicable law, under VA laws and 
regulations, a total disability rating based upon individual 
unemployability may be assigned upon a showing that a veteran 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  Consideration 
may be given to a veteran's level of education, special 
training, and previous work experience, but the veteran's age 
and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2003).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a) (2003).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that certain 
percentages in the individual ratings are assigned.  
Specifically, if there is only one such disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  In 
exceptional cases, an extra-schedular evaluation may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b) (2003).

As found in the February 2003 rating decision, the veteran 
met the percentage requirements for the assignment of TDIU 
under 38 C.F.R. § 4.16(a) (2003) effective August 2, 2000.  
At that time, his service-connected disabilities included 
hypertension, rated as 40 percent disabling effective October 
2, 1997 and as 60 percent disabling effective August 2, 2000; 
hypertensive cardiovascular disease, rated as 30 percent 
disabling effective August 2, 2000; and left shoulder 
disability, rated as 20 percent disabling effective May 13, 
1987.  However, his combined disability evaluation was 50 
percent effective October 2, 1997, and 80 percent August 2, 
2000.  Hence, the veteran met the percentage requirements 
under 38 C.F.R. § 4.16(a) effective August 2, 2000.

In this respect, the Board notes that the February 2003 
rating decision acknowledged that the veteran was last 
employed in October 1997, and granted TDIU by giving the 
veteran the benefit of the doubt (per 38 U.S.C.A. § 5107) 
with respect to his unemployability given that he met the 
percentage requirement under 38 C.F.R. § 4.16(a).  However, 
as further discussed below, the Board finds that the evidence 
of record at that time with respect to the veteran's 
unemployability did not clearly show that he was actually 
unable to obtain/retain substantially gainful employment.

Taking into consideration the veteran's contentions that he 
has been unable to work since October 1997 and that he met 
the criteria for a grant of TDIU under 38 C.F.R. § 4.16(b), 
the Board finds that such is not the case.  Specifically, the 
evidence submitted by the veteran, namely the 1992 documents 
from the U.S. Postal Service, only show that the veteran was 
limited in his ability to perform his duties as a city 
carrier due to his service-connected shoulder disability.  
However, neither the 1992 U.S. Postal Service documents, nor 
any other evidence of record (including but not limited to 
the veteran's April 2003 statement and the May 2003 VA form 
21-4138 (Statement in Support of Claim)), show that the 
veteran was actually precluded from obtaining/retaining 
substantially gainful employment, to include other types of 
work such as sedentary employment not requiring him to carry 
heavy items with his shoulders.  As such, the Board finds 
that the veteran's service-connected disabilities did not 
preclude him from obtaining or retaining substantially 
gainful employment in keeping with his education and 
occupational experience, as required under 38 C.F.R. 
§ 4.16(b), prior to August 2, 2000.

With respect to the effective dates, the applicable statute 
and regulations provide that, except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2003).  However, the effective date of an increase in 
disability compensation (such as TDIU) shall be the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred if a claim was received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (2003).

As discussed above, the Board finds that it is factually 
ascertainable that the veteran met the requirements for TDIU 
under 38 C.F.R. § 4.16(a), but not under 38 C.F.R. § 4.16(b), 
as of August 2, 2000.  As well, the Board finds that the 
veteran filed his claim for TDIU on November 6, 2002, more 
than one year after it became factually ascertainable that he 
met the criteria for a grant of TDIU.

Accordingly, the criteria for the assignment of an effective 
date prior to August 2, 2000, for the grant of a total 
disability rating based on individual unemployability by 
reason of service-connected disabilities have not been met.  
38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2003).

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record, the Board finds that the evidence is not in 
relative equipoise, and thus, the benefit of the doubt rule 
is not for application in this case.




ORDER

Entitlement to an effective date prior to August 2, 2000, for 
the grant of TDIU is denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



